DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 and 5 thru 10 have been entered into the record.  Claims 2 thru 4 have been cancelled.
Response to Amendment
The amendment to Figure 1 overcomes the drawing objection from the previous office action (11/17/2021).  The drawing objection is withdrawn.
The amendments to the specification overcome the specification objections from the previous office action (11/17/2021).  The specification objections are withdrawn.
The amendments to the claims overcome the claim objections from the previous office action (11/17/2021).  The claim objections are withdrawn.
The amendments to the claims cause the interpretation under 35 U.S.C. 112(f) from the previous office action (11/17/2021) to no longer be invoked.  The 35 U.S.C. 112(f) claim is not invoked for any claims.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (11/17/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 thru 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 thru 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 9 and 10 each recite a "valet parking mode".  The disclosure does not reference any type of modes for a vehicle traveling.  The only “mode” is in P[0144] in describing a mode for carrying out the present invention in the embodiments, this is not an automatic traveling mode for the vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 5, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al Patent Application Publication Number 2018/0299283 A1 in view of Shaffer et al Patent Application Publication Number 2005/0131643 A1.
Regarding claims 1, 9 and 10 Wang et al teach the claimed management device comprising a processor, vehicle data server 150 (Figure 1), the claimed guides a vehicle capable of automatically traveling, the vehicle data server 150 may receive, send, and aggregate vehicle routes P[0014], and “For autonomous vehicles, the server 150 may direct the autonomous vehicles to follow the detour 142, which is determined based on the event received by the server 150.” P[0024], the claimed method implemented by a computer, a method by a processor (P[0004], P[0005] and Figure 5), and the claimed computer readable storing medium storing a program to perform steps, “A computer-readable storage medium (also referred to as a processor-readable medium or storage) includes any non-transitory (e.g., tangible) medium that participates in providing data (e.g., instructions) that may be read by a computer (e.g., by the processor(s)).” P[0017], and “It should be appreciated that any of the communicated information disclosed herein may be provided by any combination of processors located internally or externally with respect to the vehicle and transmitted using any combination of networking protocols. The processing may be distributed throughout vehicles 102 in the vicinity of the event or performed on a backend server 150.” P[0021], comprising:
the claimed generate a first route for guiding the vehicle, the intended travel path for vehicle 102 is travel path 140 that is now blocked by event 146 (Figure 3); and

the claimed when the first route is different from the second route then a third route is generated based on the second route, the intended vehicle 102 path is travel path 140, an event 146 occurs and a detour is required, the first vehicle 102 is directed to travel path 142 which is a directed detour because of event 146, the second vehicle 102 is then directed to follow travel path 144 which avoids the intersection near the event 146 (Figure 3 and P[0024] thru P[0028]), the travel path 140 equates to the claimed first route, a travel path having a u-turn back to route 144 equates to the claimed second route, the travel path 144 equates to the claimed third route, and
the claimed transmit information on the third route to a second vehicle that passes through two or more points on the first route after the first vehicle, “The routes 142, 144 are received by the server 150. The server 150 then aggregates and assesses the routes 142, 144 to determine whether a substantial portion of the vehicles are taking the alternative route 144, the route 144 different than the travel path 142 received from vehicles 102.” P[0025], the first vehicle 102 follows travel path 142 and the second vehicle 102 follows travel path 144 (Figure 3), the second vehicle 102 equates to the claimed second vehicle and the claimed next vehicle after the first vehicle, the second vehicle 102 passes through the point in the drawing that the second vehicle 102 is located and had passed through the point where the third vehicle 102 is located, the first vehicle 102 had passed through both of those points (Figure 3), wherein

    PNG
    media_image1.png
    696
    432
    media_image1.png
    Greyscale

(Wang et al Figure 3)

    PNG
    media_image2.png
    714
    442
    media_image2.png
    Greyscale

(altered Wang et al Figure 3 with u-turn for reroute of route 142)
(If the right turn for route 142 were also blocked, the vehicle would be forced to make a U-turn to get back to route 144 (Wang et al P[0025]). The initial route 140 of Wang et al equates to the applicant’s route R11 of Figure 5.  The U-turned route 142 equates to the applicant’s backtracking of vehicle C1 in Figure 5.  The detour route 144 equates to the applicant’s route R13 of Figure 7.)

the claimed correcting the third route when the processor determines the interruption point as a junction point where the second route diverges from the first route, “Some oncoming vehicles 102 may prefer a different route 144, which is a shortcut that may bypass additional traffic caused by the event 146. The vehicles 102 may communicate the proposed vehicle routes 142 and 144 to the server 150. The routes 142, 144 are received by the server 150. The server 150 then aggregates and assesses the routes 142, 144 to determine whether a substantial portion of the vehicles are taking the alternative route 144, the route 144 different than the travel path 142 
Wang et al do not explicitly teach the claimed relations between the first, second and third routes (see Wang et al Figure 3).  A person of ordinary skill in the art would understand that the altered Figure 3 above is still within the scope of the described elements of Wang et al.  The altered Figure 3 having route 140, route 144, and the altered route 142, is similar to the applicant’s routes R11, R13 and R12 of Figures 5 and 7.  The altered Figure 3 is based on a situation where the route 142 is blocked and the vehicle can only wait for the road to clear or perform a U-turn to continue to their destination.  The route 142 may not exist on many roads, and the route 144 would be the only available turn and the vehicle would need to return to route 144 to continue the journey.  Without route 142 of Wang et al available for use, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use updated routes (including U-turns, lane changes, turns, direction changes, speed changes, etc. P[0025]) to update the routing of the vehicles and still remain within the spirit of the invention of Wang et al in order to provide safe routing to the destination (Wang et al P[0028]).
Wang et al teach the claimed when the first route is different from the second route, and based on the detour related data, route 140 is different from route 142 (and different from altered route 142, see altered Figure 3 above), and the claimed determine 
Regarding claim 5 Wang et al teach the claimed predict that the abnormality has occurred in a passage that the vehicle is traveling, “The responder vehicle 104 is stopped along the vehicle 102 travel path 140 due to an event 146. The server 150 or vehicles 102 may be notified of the event 146 by the responder 126, the responder vehicle 104, or another means.” (P[0024] and Figure 3), travel path 140 at event 146 equates to the claimed passage that the vehicle is traveling.
Regarding claim 6 Wang et al do not explicitly teach the claimed when the predicted abnormality is resolved, then generate a route similar to a case where no abnormality is predicted, but when event 146 is no longer there, then responder vehicle 104 and event responder 126 would not be there and travel path 140 would be open and available for the vehicles 102 to use (Figure 3).  Shaffer et al teach, “At step 118, position information of a second plurality of vehicles is monitored to determine when traffic delay is reduced in the area. As indicated above, monitoring position information of vehicles may include monitoring position information over time, for example, monitoring vehicular speed and traffic flow. At step 120, such determination is made based on the position information of the second plurality of vehicles. This determination may be made by identifying when vehicles pass through the area with little or no delay. In some cases, a central navigation server may prescribe a route for some vehicles that includes the area causing traffic delay and monitor such vehicles to determine when the .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al Patent Application Publication Number 2018/0299283 A1 and Shaffer et al Patent Application Publication Number 2005/0131643 A1 as applied to claim 1, and in further view of Nakamura et al Patent Application Publication Number 2019/0302769 A1.
Regarding claim 7 Wang et al teach the claimed management device of claim 1 (see above), further comprising:
the claimed when the first and second routes are different to allow a vehicle with high outside world detection performance to travel with higher priority than a vehicle with low outside world detection performance among the vehicles that pass through the same two points on the first vehicle, “the vehicles 102 connected through V2V may function as a distributed server to determine the detour 142 and whether to update the detour 142 using the proposed path 144” P[0029], “the vehicles 102 may share collected data with one another as soon as each vehicle is within wireless range and in the vicinity of the event” P[0029], the connected vehicles that share the data equate to the claimed vehicle with high outside world detection performance, and vehicles that are 
the claimed generate the third route based on a route which the vehicle with high outside world detection performance has actually traveled, “The server 150 may provide the update in response to the aggregate rejection rate of the detour 142 exceeding a predetermined value. The predetermined value may be a percentage of responses received. For example, the vehicles 102 may provide explicit rejection (e.g., yes or no). The vehicles 102 may also directly provide a proposed route 144.” P[0027], and “Some oncoming vehicles 102 may prefer a different route 144, which is a shortcut that may bypass additional traffic caused by the event 146. The vehicles 102 may communicate the proposed vehicle routes 142 and 144 to the server 150. The routes 142, 144 are received by the server 150. The server 150 then aggregates and assesses the routes 142, 144 to determine whether a substantial portion of the vehicles are taking the alternative route 144, the route 144 different than the travel path 142 received from 
Wang et al do not explicitly teach the claimed higher priority level given to vehicles, but would provide a priority of the information provided to the vehicles that are connected to the information network (receiving the event information).  These vehicles would know of the event and could take the alternate path(s).  the unconnected vehicles would be unaware of the event and any of the alternate paths.  Nakamura et al teach, “When it is determined that the priority degree in the another vehicle 1T is higher (St4a, YES), the detour determination unit 14 of the vehicle 1 determines to take a detour (that is, in order to take a detour, the vehicle 1 travels to the destination with changing the travelling route which is set in advance in the automated driving) (St5).” (P[0087] and Figure 3).  The priority level of the vehicle would be integrated into the system of Wang et al by prioritizing the event information provided to the vehicles, such as those closer to the event, those traveling toward the event, or even those who may have paid for a premium service.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus to send detour instructions defining a travel path that avoids a location of the traffic event of Wang et al and the number of vehicle diversions reaching a threshold indicating an .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al Patent Application Publication Number 2018/0299283 A1 and Shaffer et al Patent Application Publication Number 2005/0131643 A1 as applied to claim 1, and in further view of Burr et al Patent Application Publication Number 2006/0089787 A1.
Regarding claim 8 Wang et al teach the claimed when the first and second routes are different to allow a vehicle with high outside world detection performance to travel and generate the third based on the route that the vehicle has actually traveled, “the vehicles 102 connected through V2V may function as a distributed server to determine the detour 142 and whether to update the detour 142 using the proposed path 144” P[0029], “the vehicles 102 may share collected data with one another as soon as each vehicle is within wireless range and in the vicinity of the event” P[0029], and “Some oncoming vehicles 102 may prefer a different route 144, which is a shortcut that may bypass additional traffic caused by the event 146. The vehicles 102 may communicate the proposed vehicle routes 142 and 144 to the server 150. The routes 142, 144 are received by the server 150. The server 150 then aggregates and assesses the routes 142, 144 to determine whether a substantial portion of the vehicles are taking the alternative route 144, the route 144 different than the travel path 142 received from vehicles 102. A threshold may be reached where a substantial portion of the routes 142, 144 received by the server 150 are different than the route directed by the event responder 126. Instead of continuing to send the original travel path 142, the server 
Wang et al do not explicitly teach the claimed probe car, but instead uses data from the vehicles connected in the system of Wang et al.  Any of the connected vehicles could act as the claimed probe car, it is merely a designation of the claims.  Burr et al teach, “each probe contains means for transmitting location information and/or information derived therefrom to a central data collection point 240. Floating Vehicle Data 210 may be accumulated on-board the vehicle by a data collection unit 230. This may be stored in a suitable vehicle-bound storage device or transferred to another suitable storage device, such as a Hand Held Terminal (HHT) or a Personal Digital Assistant (PDA) 250. Alternatively, or in additions, the Floating Vehicle Data may be transmitted directly from the data collection unit to a central data collection station 240.” P[0053], “The positional data is collected throughout a journey from a plurality of Vehicle Probes 310. The Vehicle Probes 310 are distributed over a predetermined geographical area permitting the calculation of historic average vehicle speeds for different types of vehicles on specific road sections at specific times of the day on particular calendar days.” P[0056], and “FIG. 8 identifies the post trip data 170 requirements and is essentially a feedback loop providing up to date data for the Road TimetableTM 110. Post trip data 170 is collected from two sources: firstly, floating vehicle data collection 810, for example from the vehicle probes either collected live or stored on the vehicle and downloaded as required and secondly, data from the dynamic vehicle re-planning TM 110 and to provide fleet performance reporting 480 including comparing actual activity from the Floating Vehicle Data 810 with the planned vehicle routes 470.” P[0101].  The collected data from the probe vehicles provide both real-time data and post trip data for the updated routing of Wang et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus to send detour instructions defining a travel path that avoids a location of the traffic event of Wang et al and the number of vehicle diversions reaching a threshold indicating an incident of Shaffer et al with the probe vehicles of Burr et al in order to minimize the impact of both predicted and unpredicted traffic delays for the vehicle operators (Burr et al P[0008]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DALE W HILGENDORF/Primary Examiner, Art Unit 3662